DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-17 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Applicant in filing the Terminal Disclaimer (2/15/2022) has overcome the non-statutory double patent rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
---(2019/0342940) Ryu et al teaches with various entities of the mobile network (0222). A protocol (e.g., RESTful APIs) is selected to specify a new mobile network interface depending on multiple factors and herein, the multiple factors include facilitation of exposure of requested information, and need of specific interface, but is not limited thereto (0223). Ryu teaches the first information includes an emergency Access Point Name (APN) (0234-0236, 0241, 0248, 0257, 0264, 0267, 0272) wherein the UE further executes an authentication procedure (0172).
	---(2019/0007329) Velev et al teaches using an 
	---(2020/0053531) Myhre et al teaches providing to the UE temporary ID (5GUTI) to use for accessing an exposure function (0275, 0277).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646